Citation Nr: 0832433	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-06 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for tooth removal. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from December 1960 to March 1965, and served as 
a member of the U.S. Army National Guard on periods of active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) from June 1973 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In June 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.  

In November 2006, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the November 2006 Board remand, service 
connection for a dental disorder is compensable under certain 
circumstances but also raises a claim for service connection 
for outpatient dental treatment purposes.  Mays v. Brown, 5 
Vet. App. 302 (1993).  While tooth removal may not be a 
disabling condition, it may still be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
38 C.F.R. § 3.381 (treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are defined as 
non- disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment). 

The November 2006 remand also noted that, although the 
veteran was sent a duty to notify letter in October 2003, the 
letter did not fully conform to the Veterans Claims 
Assistance Act (VCAA) in that it did not notify him of the 
dental regulations and his ability to receive service 
connection for dental treatment purposes. Although the rating 
decision did provide the applicable regulations, the veteran 
was never afforded a VCAA letter with such notice.  A 
corrective VCAA letter was indicated.

The AMC was instructed on remand to '[p]lease send the 
veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues of service connection 
for dental trauma and bilateral sensorineural hearing loss 
including the relevant dental regulations outlining the 
veteran's ability to receive service connection for dental 
treatment purposes.'

In January 2007, the AMC sent the veteran a VCAA letter 
informing the veteran that 'VA outpatient dental treatment 
may be furnished for certain diseased, missing, or defective 
dental conditions resulting from another service connected 
disability, for dental conditions which are due to combat 
wounds or other service trauma, or based on POW status of 
less than 90 days.'  This letter did not inform the veteran 
of the relevant regulations on how to establish entitlement 
to dental treatment benefits as instructed in the Board 
remand.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held 'that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders.' Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, 'the Board itself errs in 
failing to ensure compliance.'  Id.  Therefore, the Board 
finds it necessary to remand the appellant's claim so that 
the AMC may provide the appellant with the provisions of 38 
C.F.R. § 3.381.

The Board further observes that the January 2007 notice 
letter erroneously characterized the tooth extraction issue 
as a new and material evidence claim.  The veteran was 
notified that the May 2004 decision denying service 
connection for a tooth extraction was final and that he 
needed to present new and material evidence in order to 
reopen this claim.  

The July 2007 Supplemental Statement of the Case (SSOC) 
incorrectly adjudicated this issue as a new and material 
evidence claim as well.  The AMC found that new and material 
evidence had not been submitted and, consequently, it did not 
even reach the merits of whether the veteran was entitled to 
service connection for dental treatment purposes.  

Because this claim is not a new and material evidence case 
and must be decided on the merits, the AMC must be given the 
opportunity to consider the issue of entitlement to service 
connection for dental treatment purposes in the first 
instance to ensure that the appellant is not prejudiced.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-93 (1993).


Accordingly, the case is REMANDED for the following action:

1.   The AMC should issue a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
entitlement to service connection for 
dental trauma.  This notice must include 
the relevant dental regulations, including 
38 C.F.R. § 3.381, outlining the veteran's 
ability to receive service connection for 
dental treatment purposes.

2.  After completion of the above and any 
additional development deemed necessary, 
the AMC should adjudicate the claim on the 
merits.  If any benefit sought remains 
denied, the AMC should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




